Citation Nr: 0703306	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  01-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to an increased rating for left fascial deficit, 
status post fasciotomy left anterior compartment with history 
of peroneus strain, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1994 to May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
left fascial deficit, status post fasciotomy left anterior 
compartment with history of peroneus strain, with an 
evaluation of 0 effective May 2, 1999; and service connection 
for left patellofemoral syndrome, with an evaluation of 10 
percent effective May 2, 1999.  This decision also denied 
service connection for turf toe, left hallux; service 
connection for status post ingrown toenail removal, right 3rd 
digit; service connection for sickle cell trait and purified 
protein derivative (+); service connection for peptic ulcer 
disease; service connection for mechanical low back pain; and 
service connection for left lateral rib condition.

In September 2001 the veteran testified at a Travel Board 
hearing held before the undersigned Veterans Law Judge in St. 
Petersburg, Florida.  During that hearing the veteran 
withdrew his claims for service connection for status post 
ingrown toenail removal, right 3rd digit; service connection 
for sickle cell trait and purified protein derivative (+); 
and service connection for a left lateral rib disorder.  A 
transcript of that hearing is of record.  

In January 2002 the Board remanded the case for additional 
development of the remaining issues, including the provision 
to the veteran of orthopædic and gastrointestinal 
examinations.  

In a rating decision dated in July 2002 the RO granted the 
claim for service connection for peptic ulcer disease and his 
claim for mechanical back syndrome.  The RO also increased 
the rating for left fascial deficit, status post fasciotomy 
left anterior compartment with history of peroneus strain 
from 0 percent to 10 percent disabling effective May 2, 1999.  

In February 2003, the Board sought additional medical 
development of the veteran's service-connected left fascial 
deficit, status post fasciotomy left anterior compartment 
disability, which was undertaken in May 2003.  In March 2003 
the Board denied the veteran's claim for service connection 
for turf toe, left hallux, and his claim for a rating in 
excess of 10 percent for left patellofemoral syndrome.  

In July 2003 the Board ceased its development of the issue of 
a rating in excess of 10 percent for left fascial deficit, 
status post fasciotomy left anterior compartment with history 
of peroneus strain and remanded the matter to the RO in 
accordance with the Court's ruling in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

In June 2004 the Board once again remanded the issue of a 
rating in excess of 10 percent for left fascial deficit, 
status post fasciotomy left anterior compartment with history 
of peroneus strain to the RO for additional development, 
including the provision to the veteran of notice of 
applicable rating criteria.  


FINDING OF FACT

The veteran's left fascial deficit, status post fasciotomy 
left anterior compartment with history of peroneus strain is 
productive of intermittent pain, particularly when the 
veteran tries to squat, and of very mild weakness on eversion 
of the left ankle, but there is no evidence of any paralysis 
whatsoever, no evidence of limitation of motion of the left 
ankle or ankylosis of the subastragalar or tarsal joint, and 
no evidence of any loss of reflexes or muscle atrophy.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
fascial deficit, status post fasciotomy left anterior 
compartment with history of peroneus strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.71a, Diagnostic Codes 5271-5272, 5279; 4.73, 
Diagnostic Code 5311; and 4.124a, Diagnostic Codes 8522-8722 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria.  Disability ratings are based upon VA's 
Schedule for Rating Disabilities as set forth in 38 C.F.R. 
Part 4.  The percentage ratings represent as far as can 
practicably be determined the average impairment in earning 
capacity in civil occupations.  38 U.S.C.A. § 1155.  The 
disability must be viewed in relation to its history.  38 
C.F.R. § 4.1.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria 
for the next higher evaluation.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999). 

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006).  However, for purposes of determining whether 
the appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 CFR § 4.20.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  See also Johnson v. Brown, 9 Vet. App. 
7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The provisions of 38 C.F.R. 
§§ 4.45 and 4.59 pertain to limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting 
and standing, and weight-bearing are also related 
considerations.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Weakness is as important as limitation of motion; thus, a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  

Within the musculoskeletal rating schedule, Diagnostic Code 
5271 provides for a 10 percent rating for moderate limitation 
of motion of the ankle, and a 20 percent rating for marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  A 10 percent rating is also warranted 
for ankylosis of the subastragalar or tarsal joint in good 
weight bearing condition, and a 20 percent rating is 
appropriate for ankylosis of the subastragalar or tarsal 
joint in poor weight bearing condition.  38 C.F.R. § 4.71a, 
Diagnostic Code 5272.  In addition, Diagnostic Code 5279 
provides for a 10 percent  rating for unilateral or bilateral 
anterior metatarsalgia (Morton's Disease).  38 C.F.R. § 
4.71a, Diagnostic Code 5279.  There is no higher rating under 
Diagnostic Code 5279.

Other possible evaluation criteria include those for rating 
muscle disabilities.  For VA rating purposes, the skeletal 
muscles of the body are divided into 23 muscle groups in 5 
anatomical regions: 6 muscle groups for the shoulder girdle 
and arm (diagnostic codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic codes 5307 through 
5309); 3 muscle groups for the foot and leg (diagnostic codes 
5310 through 5312); 6 muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic codes 5319 through 
5323).  38 C.F.R. § 4.55(b).  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  38 C.F.R. § 4.56(c).  

Disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:  

(1) Slight disability of muscles- 
(i) Type of injury.  Simple wound of muscle without 
debridement or infection.  
(ii) History and complaint. Service department 
record of superficial wound with brief treatment 
and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this 
section.  
(iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles- 
(i) Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  
(ii) History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of 
fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  
(iii) Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.  

(3) Moderately severe disability of muscles- 
(i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  
(ii) History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.  
(iii) Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.  

(4) Severe disability of muscles- 
(i) Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  
(ii) History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with 
work requirements.  
(iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:  
*	X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma 
and explosive effect of the missile.  
*	Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather 
than true skin covering in an area where bone 
is normally protected by muscle.  
*	Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  
*	Visible or measurable atrophy.  
*	Adaptive contraction of an opposing group of 
muscles.  
*	Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  
*	Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  
38 C.F.R. § 4.56(d). 

The issue in this decision involves Muscle Group XI 
(posterior and lateral crural muscles).  Under Diagnostic 
Code 5311, a noncompensable evaluation is warranted for 
slight injury to Muscle Group XI.  A 10 percent evaluation 
requires moderate injury.  A 20 percent evaluation requires 
moderately severe injury.  The highest rating of 30 percent 
requires severe injury.  38 C.F.R. § 4.73, Diagnostic Code 
5311.

Evaluation may also be done under rating criteria for 
peripheral nerve damage.  In rating diseases of the 
peripheral nerves, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  38 C.F.R. § 4.124a.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.  Use of 
terminology such as "mild," "moderate" and "severe" in 
this case by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  38 C.F.R. §§ 4.2, 4.6.

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  

Diagnostic Code 8522 provides the rating criteria for 
paralysis of the musculocutaneous nerve (superficial 
peroneal).  38 C.F.R. § 4.124a.  A 10 percent rating is 
warranted for moderate incomplete paralysis of the 
musculocutaneous nerve (superficial peroneal nerve).  38 
C.F.R. § 4.124a, Diagnostic Code 8522.  A 20 percent rating 
requires severe incomplete paralysis.  Id.  The highest 
rating of 30 percent requires complete paralysis with 
weakened eversion of the foot.  Id.  

Diagnostic Code 8622 refers to neuritis, and is characterized 
by loss of reflexes, muscle atrophy, sensory disturbances and 
constant pain (at times excruciating).  It is rated on the 
scale provided for the evaluation of injury of the nerve 
involved with a maximum rating equal to the evaluation for 
severe incomplete paralysis of that nerve.  The maximum 
rating which may be assigned for neuritis which is not 
characterized by these organic changes will be an evaluation 
equal to that for moderate incomplete paralysis.  38 C.F.R. 
§§ 4.123, 4.124, Diagnostic Code 8622.

Diagnostic Code 8722, which refers to neuralgia of the 
musculocutaneous nerve, is usually characterized by a dull 
and intermittent pain.  When it occurs in a typical 
distribution so as to identify the nerve involved, it is 
rated on the scale provided for the evaluation of injury of 
that nerve with a maximum evaluation equal to the rating for 
moderate incomplete paralysis of the nerve.  38 C.F.R. §§ 
4.124, 4.124a, Diagnostic Code 8722.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Facts.  Service medical records (SMRs) confirm that in July 
1998 the veteran underwent an anterior compartment fasciotomy 
of the left lower extremity for release, both distally and 
proximally, of a fascial defect in his left anterior lower 
leg.  Findings by a November 1998 Medical Review Board were 
of a "well-healed surgical scar distally," with no evidence 
of muscle herniation through fascial defect.  Neurovascular 
examination was also "entirely intact."  Final diagnoses 
were "(1) patellofemoral pain syndrome; and (2) status post 
anterior compartment fasciotomy for fascial defect."

Compensation and pension (C&P) examination done on January 
10, 2000, noted a scar measuring 4 inches long from the 
fasciotomy; however, the examiner reported that the veteran 
was able to "flex and extend the ankles without 
complaints."  The examiner also reported that "in a 
standing position, [the veteran] is able to do a full bend 
forward but he has great difficulty in doing a squat due to 
the pain he has from the knee down over the left side."  
Romberg maneuver was negative.  Diagnosis was "normal 
medical physical examination."  C&P examination done on 
January 27, 2000, found "full flexion and extension" of the 
left ankle when compared to the contralateral side," as well 
as "good heel and toe rising."  Diagnosis was of "residual 
tenderness in the area of the fasciotomy of the left leg."  
X-rays taken in January found no abnormalities of the left 
ankle and foot.

Physical examination done by a private treating physician in 
September 2001 found a "well healed anterolateral 
incision."  Other findings were as follows:

His range of motion of the knee and ankle 
are full.  There is no effusion in the 
knee or ankle.  There was no mediolateral 
or anteroposterior ligamentous 
instability in the left knee and there is 
no patellofemoral crepitation through the 
arc of motion.  The left ankle has no 
crepitation through the arc of motion and 
a full range.  There is dyesthesias 
present in the anterolateral aspect of 
the ankle and dorsum of he foot on the 
left side.  There was also some 
tenderness on metatarsal compression of 
the toes.  

X-rays of the knee and ankle taken in January 2000 showed no 
underlying facture, dislocation, or traumatic bony 
abnormality.  The articular surfaces of the patellofemoral 
joint, tibiofemoral articulation and ankle mortise were also 
found to be within normal limits.  Diagnoses were as follows:

1.	Status post patellofemoral syndrome.
2.	Morton's neuroma by history.
3.	Status post anterior fasciotomy left leg.

C&P orthopædic examination done in May 2003 found range of 
motion in the left ankle equal to that in the right ankle, 
with complete asymmetry of both ankles on inversion, 
eversion, dorsiflexion, and plantar flexion.  During the 
examination the veteran reported that he walked without 
assistance, and that he was a mail carrier.  He complained of 
pain in the left lower extremity, but reported no swelling on 
prolonged standing and walking.  Physical examination 
revealed a faint scar in the left lateral lower portion of 
the anterior compartment, but no muscle atrophy or defect.  
No muscular weakness was detected.  Diagnosis was chronic 
fasciitis and bone myositis of the left anterior compartment 
with some episodes of sensation or weakness in the left lower 
extremity.  

Results of a C&P neurologic examination done in May 2003 
revealed a faintly visible, non-linear scar extending 
approximately from the lateral malleolus.  Pressure over this 
area elicited some discomfort.  Eversion of the ankles 
accomplished by the peroneus longus and peroneus brevis 
muscles resulted in pain.  According to the examiner, muscle 
strength of the left leg is 4/5 when compared with the right 
leg.  The examiner also reported slight diminution to 
pinprick sensation in the superficial peroneal nerve 
distally, but no discernable atrophy or deficit in the 
underlying subcutaneous tissue.  Impression was of "very 
mild weakness to eversion of the left ankle with induction of 
some pain upon strain of the peroneus musculature."  A mild 
cutaneous sensory deficit was also noted.


Analysis.  The evidence confirms that the veteran has some 
mild residuals in his left lower extremity stemming from an 
in-service anterior fasciotomy.  These residuals have been 
diagnosed as Morton's neuroma.  The highest possible 
evaluation under the rating schedule for Morton's neuroma is 
10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5279.  

While the veteran is at times unable to squat, physical 
examinations consistently show no evidence of limitation of 
motion of the left ankle or ankylosis of the subastragalar or 
tarsal joint.  Accordingly, the criteria for a rating of 20 
percent under either Diagnostic Code 5271 or 5272 have not 
been met.

Evaluation with regard to muscle damage was considered, but 
the veteran's fascial defect was not a through and through or 
deep penetrating wound caused by a by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Consequently, the criteria for a 
rating of 20 percent or higher under Diagnostic Code 5311 are 
not met.  38 C.F.R. § 4.73, Diagnostic Code 5311.  

Evaluation was also considered under nerve damage criteria, 
but the record contains no evidence of paralysis whatsoever.  
38 C.F.R. § 4.124a, Diagnostic Code 8522.  There is also no 
evidence of any loss of reflexes or muscle atrophy, and no 
more than slight diminution to pinprick sensation (sensory 
disturbance).  38 C.F.R. § 4.124a, Diagnostic Code 8622.  
Accordingly, the criteria for a rating of 20 percent under 
either Diagnostic Codes 8522 or 8622 are not met.  Moreover, 
while the veteran does complain of intermittent pain when he 
tries to squat, the highest possible rating for neuralgia is 
10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8722.  Based 
on all of the foregoing, a rating in excess of 10 percent for 
left fascial deficit, status post fasciotomy left anterior 
compartment with history of peroneus strain is not warranted 
at any time since the date of service connection.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Letters from the RO dated in February 2002 and June 
2004 satisfied the duty to notify provisions.  Medical 
records have been obtained and made a part of the file.  In 
addition, the veteran has been accorded multiple examinations 
for disability evaluation purposes, the reports of which are 
of record.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  


ORDER

A rating in excess of 10 percent for left fascial deficit, 
status post fasciotomy left anterior compartment with history 
of peroneus strain is denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


